By a petition for rehearing, the respondent has earnestly urged that the calculations of the Master upon which he based his finding as to the amount which should be paid by respondent to the appellant are erroneous. After consideration we are of the opinion that the contention raises a question as to which there is sufficient doubt to warrant a modification of the judgment heretofore rendered by allowing the cause to be recommitted to the Master for the purpose of having any finding of fact based upon an erroneous calculation, if such there be, corrected. Subject to such correction we adhere to the view that the Master's report should be confirmed. After the time which has elapsed since the dissolution and the change in the status which has necessarily resulted in the partnership affairs we are of the opinion that the ends of justice would not be promoted by reopening the case generally for the purposes of a partnership accounting.
It is accordingly adjudged that the decree appealed from be, and is hereby, reversed, and the cause remanded to the Circuit Court, with the following directions: (1) To recommit *Page 109 
commit to the Master for the purpose of having any finding of fact based upon an erroneous calculation, if such there be, corrected, and (2) upon the coming in of the Master's supplementary report, to render judgment thereupon in accordance with the views expressed herein and in the opinion heretofore filed.
Reversed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE COTHRAN did not participate.